UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-7588


SEAN R. BUNDY,

                 Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA,

                 Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:14-cv-01374-WDQ)


Submitted:   February 25, 2015             Decided:   March 2, 2015


Before NIEMEYER, KING, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sean Rondell Bundy, Appellant Pro Se.     Anthony Joseph Enright
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Sean     R.   Bundy      appeals     the    district         court’s    order

denying his petition for a writ of error coram nobis.                            We have

reviewed   the    record      and   find   no   abuse       of    discretion.        See

Bereano v. United States, 706 F.3d 568, 575 (4th Cir. 2013)

(stating   standard      of   review).         Accordingly,        we    affirm.      We

dispense   with     oral      argument     because         the    facts    and     legal

contentions   are    adequately       presented       in    the   materials       before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                           2